Citation Nr: 1512117	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-11 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hair loss.

2.  Entitlement to service connection for a hysterectomy. 

3.  Entitlement to service connection for a thyroid disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for a gastric disorder.

7.  Entitlement to service connection for an upper respiratory disorder to include sinusitis and allergic rhinitis.

8.  Entitlement to service connection for a skin disorder. 

9.  Entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety, sleep and eating disorders, and posttraumatic stress disorder (PTSD) to include as due to military sexual trauma (MST).    


REPRESENTATION

Appellant (Veteran) represented by:	J. Michael Woods, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982, from June 1986 to September 1986, and from January 1991 to June 1991.  She had additional service in the army reserves until being discharged in 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The case was later transferred to the VA RO in Winston-Salem, North Carolina.  

The Veteran testified at a formal hearing with a Decision Review Officer (DRO) at the RO in April 2010.  She also testified before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing at the RO in March 2012.  A transcript of each hearing is associated with the claims file.

In July 2012, the Board remanded all issues on appeal for additional development and medical inquiry.  In that decision the Board also reopened the claims to service connection for fibromyalgia and for skin, gastric, psychiatric, and upper respiratory disorders.  38 C.F.R. § 3.156.    

As the Board noted in July 2012, the Veteran's claims for psychiatric disorders have been consolidated into one claim to service connection for an acquired psychiatric disorder.  The Veteran is seeking service connection any acquired psychiatric disability regardless of how those symptoms have been described or diagnosed during the appeal period.  Following the same logic, the Board has consolidated into one claim of service connection for an upper respiratory disorder the statements and evidence of record indicating that sinusitis or allergic rhinitis may be service connected.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

In the decision below, the Board will address the claim to service connection for hair loss.  The remaining service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the September 2014 Supplemental Statement of the Case (SSOC).  


FINDING OF FACT

The Veteran does not have a current hair loss disorder.  



CONCLUSION OF LAW

The criteria for service connection for a hair loss disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between September 2002 and February 2013.  The letters informed the Veteran of her duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim addressed in this decision was readjudicated in the September 2014 SSOC.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).       

VA also has a duty to assist the Veteran in the development of her claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA afforded the Veteran VA compensation examinations during the appeal period.  VA has obtained the Veteran's STRs, and available post-service medical records relevant to her claims to include private and VA treatment records.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in her own hearing, which she did in March 2012. 

With respect to the Board hearing, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties - first, fully explain the issues and second, suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing and discussed with the Veteran the types of evidence that would support her claim.  Further, to assist the Veteran fully, the VLJ remanded this matter in July 2012 for additional development, which has been substantially accomplished with respect to the issue decided herein.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.   

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim to Service Connection for Hair Loss

The Veteran claims service connection for hair loss. 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

In this matter, the Board has reviewed the entire record seeking evidence of a current disorder characterized by hair loss.  The Board has reviewed VA treatment records, private treatment records, VA reports, and the Veteran's lay statements.  None of this evidence supports a finding under 38 C.F.R. § 3.303 that the Veteran has a current hair loss disorder.  Rather, the evidence of record affirmatively demonstrates that she does not have this disorder. 

The Veteran has argued that, as a result of a psychiatric disorder, her hair falls out.  In July 2012, the Board sought evaluation of her claim pursuant to VA compensation examination, which she underwent in March 2013.  In the report of record, the VA examiner found that the Veteran did not have a hair loss disorder.  Rather, she found the Veteran with "thick" hair and "no baldness."  The report's findings are of probative value because the examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Further, based on the report's findings, the examination was adequate and in substantial compliance with the July 2012 remand directives.  See Dyment, supra.   

In assessing whether a current disorder exists, the Board has considered the Veteran's lay assertions that her hair falls out.  Hair falling out is a symptom that may be observed so the Veteran's comments are of evidentiary value.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to diagnose herself with a medical disability such as alopecia.  Cf. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  Her statements in this regard are not of probative value, and certainly do not match the evidentiary value of the VA examiner's findings.  Whether she actually has a medical disability such as alopecia cannot be determined through observation.  The Veteran is simply not competent to render a medical opinion stating that she has such a disorder.  She does not have the training and expertise to so.  On the essentially medical question before the Board, the lay evidence is of limited evidentiary value.  As such, the medical evidence preponderates against the Veteran's claim that she has a current hair loss disorder.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  


ORDER

Service connection for a hair loss disorder is denied.  


REMAND

Additional medical inquiry is warranted for the remaining issues on appeal.  

	Acquired Psychiatric Disorder  

In its July 2012 remand, the Board requested a VA examination and opinion into the Veteran's service connection claim for a psychiatric disorder.  In response the Veteran underwent VA examination in March 2013.  In the report of record, the examiner stated that the claims file was disorganized and that it was "impossible to make any clinical sense of the information."  Further, she indicated that, "due to conflicting information between the [V]eteran's self-report, information available in her records, and clinical observation, the undersigned examiner is unable to establish any reliable (either Axis I or Axis II) mental health diagnoses.  Psychological testing measures were administered but are unable to be interpreted [due to] significant concerns about possible symptoms exaggeration and malingering."  The examiner further indicated that she recommended additional evaluation (e.g., structured malingering interview, assessment of response style, personality assessment) to properly assess the Veteran.  But she was unable to conduct additional evaluation inasmuch as "such testing is not currently available at" her facility.  She recommended that the Veteran undergo additional evaluation at a nearby VA Medical Center (VAMC).  

Certain information of record indicates that the Veteran did not report to an examination scheduled for later in March 2013.  However, the record contains no documentation demonstrating that the Veteran was properly notified of the new examination.  Further, the record contains information that the Veteran moved her residence around the time of the examinations.  The record does contain an RO memorandum indicating that the Veteran contacted the RO seeking a rescheduling of the examination.  Further, in an August 2013 memorandum, the RO indicated that additional testing was warranted in accordance with the March 2013 findings.  

The record does not indicate that the Veteran underwent the additional testing.  Based on the foregoing background, and on confusion surrounding whether the Veteran received proper notice of the additional psychiatric examination, a remand is warranted for another VA compensation examination into the Veteran's claim to service connection for an acquired psychiatric disorder.   Stegall v. West, 11 Vet. App. 268 (1998).   

	Hypertension, Fibromyalgia, Thyroid, Gastric, and Skin Disorders 

The record raises the issue of whether fibromyalgia and hypertension, and thyroid, gastric, and skin disorders are secondary to an acquired psychiatric disorder.  38 C.F.R. § 3.310.  As such, each of these claims is inextricably intertwined with the claim to service connection for an acquired psychiatric disorder, and cannot be decided until the latter claim has been resolved.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

	Upper Respiratory Disorder

Evidence of record indicates that the Veteran had an upper respiratory disorder prior to active service beginning in January 1991 which may have been aggravated during active duty between January and June 1991.  As the disorder was not diagnosed by a physician upon commencement of active duty in January 1991, the Veteran is presumed to have entered service in sound condition in January 1991.  Based on the foregoing, an opinion addressing the following questions must be included in the record:  (1) did the Veteran clearly and unmistakably have an upper respiratory disorder prior to January 1991 and if so (2) was the pre-service upper respiratory disorder clearly and unmistakably not aggravated during service between January and June 1991.  38 U.S.C.A. § 1111.  

In the March 2013 VA compensation examination report addressing this issue, the examiner indicated that the Veteran did not have sinusitis, did have allergic rhinitis, and that the allergic rhinitis was not incurred during service.  The examiner did not expressly address the clear and unmistakable standard for this particular issue.  Later in the report the examiner appeared to address the clear and unmistakable standard, but it is not clear if the response pertained to the upper respiratory disorder claim.  In short, a new examination and opinion is necessary.  See Stegall, supra.      

For each of the claims on appeal, the record raises the issue of whether the Veteran incurred any of her disorders during a period of active duty for training (ACDUTRA).  A Veteran may be eligible for service-connected benefits based on reserve service where the Veteran becomes disabled as a result of an injury or disease during ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

The Board requested in the July 2012 remand the specific dates during which the Veteran served on ACDUTRA.  In response, service personnel records (SPRs) have been included in the record which provide information regarding when the Veteran may have served on ACDUTRA (see e.g., retirement points).  However, based on the current record, the Board cannot determine the exact dates the Veteran served on ACDUTRA.  The dates of ACDUTRA must be detailed in the record to fully address each of the remaining claims.  As such, a remand is required to include that information in the record.  See Stegall, supra.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in April 2012.  38 C.F.R. § 3.159.     

2.  Detail in the record the dates of the Veteran's ACDUTRA.  

3.  After the above development is completed, schedule the Veteran for appropriate VA compensation examinations.  Any indicated tests should be accomplished.  Each examiner should review the claims folder to include any newly associated records obtained as a result of this remand.  Each examiner should also review a copy of this remand.  Each respective examiner should then address the following inquiries: 

		Psychiatric

(a)  What psychiatric disorders has the Veteran been diagnosed with since August 2002 (the beginning of the appeal period)?  

(b)  Is it at least as likely as not (probability of 50 percent or greater) that a psychiatric disorder diagnosed during the appeal period began in or is related to an injury or disease during active service and/or during ACDUTRA?  

(c)  If the response to (b) is negative, and if fibromyalgia is found to be service connected, is it at least as likely as not (a probability of 50 percent or greater) that a psychiatric disorder diagnosed during the appeal period is due to or caused by service-connected fibromyalgia?     

(d)  If the answers to (b) and (c) are negative, and if fibromyalgia is found to be service connected, is it at least as likely as not (a probability of 50 percent or greater) that a psychiatric disorder diagnosed during the appeal period is aggravated (i.e., permanently worsened beyond the natural progress) by service-connected fibromyalgia?

(e)  If PTSD is diagnosed, state whether such disorder was at least as likely as not (probability of 50 percent or greater) incurred as a result of any in-service stressor.  The particular stressor should be identified.

In answering these questions, please consider the Veteran's lay assertions, and the findings in the March 2013 VA compensation examination report which indicate that additional testing was necessary to determine the credibility of the Veteran's assertions.  

All opinions must be supported by a complete rationale.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Hypertension and Fibromyalgia, and Thyroid, Gastric, and Skin Disorders

(a)  Is it at least as likely as not (probability of 50 percent or greater) that hypertension or fibromyalgia, or a thyroid, gastric, or skin disorder began in or is related to an injury or disease during active service and/or ACDUTRA?  

(b)  If the response to (a) is negative, and if an acquired psychiatric disorder is found to be service connected, is it at least as likely as not (a probability of 50 percent or greater) that hypertension or fibromyalgia, or a thyroid, gastric, or skin disorder is due to or caused by a service-connected acquired psychiatric disorder?     

(c)  If the responses to (a) and (b) are negative, and if an acquired psychiatric disorder is found to be service connected, is it at least as likely as not (a probability of 50 percent or greater) that hypertension or fibromyalgia, or a thyroid, gastric, or skin disorder is aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected acquired psychiatric disorder?

In answering these questions, please accept for purposes of this analysis that the Veteran has current hypertension and fibromyalgia, and current thyroid, gastric, and skin disorders.  The record indicates that the Veteran has been diagnosed with each of these disorders during the appeal period.  

All opinions must be supported by a complete rationale.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Upper Respiratory Disorder

(a)  Is it clear and unmistakable (obvious, manifest, and undebatable) that an upper respiratory disorder (sinusitis or rhinitis) pre-existed commencement of active service in January 1991?  

(b)  If the answer to (a) is affirmative, is it also (1) clear and unmistakable that a pre-existing upper respiratory disorder (sinusitis or rhinitis) WAS NOT aggravated (i.e., permanently worsened) during service, and (2) is it clear and unmistakable that any increase in disability in an upper respiratory disorder (sinusitis or rhinitis) during service was due to the natural progress of the disorder?   

(c)  If the answer to (a) is negative, is it at least as likely as not (a probability of 50 percent or greater) that an upper respiratory disorder (sinusitis or rhinitis)  began in or is related to an injury or disease during active service and/or ACDUTRA?  

In answering these questions, please accept for purposes of this analysis that the Veteran has current sinusitis and allergic rhinitis.  The record indicates that the Veteran has been diagnosed with both disorders during the appeal period.  

All opinions must be supported by a complete rationale.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
5.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


